COLUMBUS BOARD OF EDUCATION, APPELLEE, v. FRANKLIN COUNTY BOARD OF

 REVISION ET AL., APPELLEES; INNER CITY CATHOLIC PARISHES, INC., APPELLANT.

  [Cite as Columbus Bd. of Edn. v. Franklin Cty. Bd. of Revision (1999), 87 Ohio

                                    St.3d 305.]

Taxation — Real property — True value of apartment building — Complaint filed

      by owner, challenging value for tax year 1993 not decided until tax year

      1996 — Increase of property values by county auditor throughout county

      for tax year 1996 — R.C. 5715.19(D) carryover-value provisions, and

      continuing-complaint provisions, construed and applied.

   (No. 98-2027 — Submitted June 22, 1999 — Decided December 22, 1999.)

                APPEAL from the Board of Tax Appeals, No. 97-N-374.

      Inner City Catholic Parishes, Inc., appellant, filed a complaint with the

Franklin County Board of Revision (“BOR”), appellee, on March 29, 1994,

challenging the value of its apartment building, Nazareth Towers, for tax year

1993. To counter this complaint, the Columbus Board of Education (“BOE”),

appellee, on May 27, 1994, filed a complaint seeking an increase in the value of

the property.

      The BOR reduced the value of the property from $6,240,000, the value

placed on the property by the Franklin County Auditor, to $4,500,000. Inner City

appealed this decision to the Board of Tax Appeals (“BTA”), and, on August 30,



                                        1
1996, the BTA found the true value of the property to be $3,697,000. The BTA

further ordered the auditor “to list and assess the subject property in conformity

with this Board’s decision and order.”

      The county officials then redetermined real estate taxes for the property for

tax years 1993, 1994, and 1995 based on the reduced value and sent a refund for

overpaid taxes to Inner City. Nevertheless, they sent a tax bill to Inner City for tax

year 1996, indicating a true value for the property of $6,552,000, a five-percent

increase over the auditor’s initial 1993 value. The auditor had increased property

values by five percent throughout Franklin County for 1996.

      Inner City, on February 5, 1997, sent a letter to the BOR informing it of this

discrepancy and requested that the BOR use the value determined by the BTA as

the value for 1996. The BOR, treating Inner City’s letter as a continuing complaint

for 1993, held a hearing on February 18, 1997, to investigate the situation. The

BOR found merit in Inner City’s complaint and decreased the property’s value in a

decision issued March 14, 1997. The BOR applied the five-percent factor to the

value determined by the BTA and found the property’s new true value to be

$3,882,000. The BOE appealed this decision to the BTA.

      At the BTA, the BOE filed a motion to vacate the BOR’s decision, and Inner

City filed a motion to dismiss the BOE’s appeal. The BTA, nevertheless, ruled

that proceedings on the 1993 valuation terminated when the BTA issued its August



                                          2
30, 1996 decision. It further ruled that the decision became conclusive as to all

parties when the appeal time ran. It accordingly concluded that the BOR did not

have authority to set the value for 1996. The BTA vacated the BOR’s decision and

reinstated the auditor’s value of $6,552,000. Finally, the BTA overruled Inner

City’s motion to dismiss.

       This cause is now before the court upon an appeal as of right.

                               __________________

       Teaford, Rich & Wheeler, Jeffrey A. Rich and James R. Gorry, for appellee

Columbus Board of Education.

       Todd W. Sleggs & Associates, Todd W. Sleggs and Susan French-Skaggs, for

appellant.

                               __________________

       Per Curiam. We find the BTA’s decision to be unlawful and, consequently,

reverse it.

       Inner City argues that, under R.C. 5715.19(D), the complaint filed for tax

year 1993 continued to be valid for 1996 because the value contested in the 1993

complaint was not finally decided until tax year 1996. The BOE responds that the

1993 complaint did not carry over for tax year 1996 and that Inner City needed to

file a fresh complaint to contest the 1996 value. We agree with Inner City.




                                          3
      R.C. 5715.19(D) contains carryover-value provisions and continuing-

complaint provisions. Cincinnati School Dist. Bd. of Edn. v. Hamilton Cty. Bd. of

Revision (1996), 74 Ohio St. 3d 639, 660 N.E.2d 1179; Concord Columbus, L.P. v.

Testa (1997), 122 Ohio App. 3d 205, 701 N.E.2d 449. The statute states:

      “(D) The determination of any such complaint shall relate back to the date

when the lien for taxes or recoupment charges for the current year attached or the

date as of which liability for such year was determined. Liability for taxes and

recoupment charges for such year and each succeeding year until the complaint is

finally determined and for any penalty and interest for nonpayment thereof with

the time required by law shall be based upon the determination, valuation, or

assessment as finally determined. * * * If a complaint filed under this section for

the current year is not determined by the board [of revision] within [ninety days

after the filing of the complaint], the complaint and any proceedings in relation

thereto shall be continued by the board as a valid complaint for any ensuing year

until such complaint is finally determined by the board or upon any appeal from a

decision of the board. In such case, the original complaint shall continue in effect

without further filing by the original taxpayer, his assignee, or any other person or

entity authorized to file a complaint under this section.”

      Under R.C. 5717.03, in appeals from boards of revision, the BTA must

determine the taxable value of the property and certify the decision to, inter alios,



                                          4
the county auditor.    When the BTA’s order becomes final, the tax officials,

including the county auditor, must “make the changes in their tax lists or other

records which the decision requires.” Evidently, the Franklin County Auditor did

not execute this obligation in this case. The auditor should have automatically

carried over the 1993 value determined in 1996 by the BTA for tax year 1996.

Cincinnati School Dist. Bd. of Edn. v. Hamilton Cty. Bd. of Revision, supra.

      According to R.C. 5715.19(D), the complaint for 1993 continued as a valid

complaint into tax year 1996, when the BTA finally determined the 1993

complaint. According to this statute, the original, 1993 complaint “shall continue

in effect without further filing by the original taxpayer, his assignee, or any other

person or entity authorized to file a complaint under this section.” We do not

follow the path the BTA took in declaring that the August 30, 1996 decision

terminated the proceedings. We interpret R.C. 5715.19(D) to mean that the 1993

complaint continued to be valid for tax year 1996 and that Inner City was not

required to file a fresh complaint for that year. Of course, a fresh complaint filed

by Inner City or the BOE would have halted the automatic carryover of the value

determined in the 1993 complaint. Cincinnati School Dist. Bd. of Edn. Thus, the

BOR had jurisdiction over this complaint for tax year 1996 without further filing

by Inner City.




                                         5
        Accordingly, we hold that the BTA’s decision is unlawful and reverse it. On

remand, we order the BTA to reinstate the BOR’s decision.

                                                                 Decision reversed

                                                              and cause remanded.

        MOYER, C.J., DOUGLAS, RESNICK, F.E. SWEENEY, PFEIFER and LUNDBERG

STRATTON, JJ., concur.

        COOK, J., concurs separately.

                                __________________

        COOK, J. I concur with the majority’s opinion but write separately with

further support for the majority’s determination.

        The case before us concerns the BOR’s jurisdiction over taxpayer

complaints under the continuing-complaint provision of R.C. 5715.19(D).

Specifically, we are asked to determine if Inner City’s 1993 complaint continued

through 1996 (the year of the BTA’s decision concerning the 1993 complaint),

providing the BOR with jurisdiction to adjust the value of the property for that

year.

        To invoke BOR jurisdiction, a taxpayer must ordinarily file with the BOR a

complaint for the tax year at issue. See R.C. 5715.19; R.C. 5715.13; Stanjim Co. v.

Mahoning Cty. Bd. of Revision (1974), 38 Ohio St. 2d 233, 67 O.O.2d 296, 313
N.E.2d 14. R.C. 5715.19(D) provides an exception to that requirement where a



                                         6
complaint has previously been filed with the BOR and its determination is pending

or on appeal. In those situations the continuing-complaint rule provides the BOR

with jurisdiction over the years following the original complaint year until the

complaint has been “finally determined.” During that period, the original

complaint “continues” and the taxpayer is relieved of the burden of filing

additional complaints. Concord Columbus, L.P. v. Testa (1997), 122 Ohio App. 3d
205, 701 N.E.2d 449.

      The issue of when a complaint ceases to continue under this statute—the

crux of this appeal—has not been addressed by this or other courts. The BTA, in its

decision below, concluded that under finality principles, the BOR’s jurisdiction

over the 1996 year ended when the BTA issued its August 1996 decision finally

determining the 1993 complaint.       The majority, in contrast, did not consider

general principles of finality but looked solely at the language of R.C. 5715.19(D)

and concluded that the statute by its terms continues the complaint throughout the

determination year. Although I agree with the majority’s disposition, I believe that

further consideration of the language of R.C. 5715.19(D) and the underlying

statutory scheme is warranted to refine the majority’s rationale.

      Unlike the majority, I consider the language of the statute to be ambiguous

as to whether an original complaint, and therefore jurisdiction, continues for the

entire determination year. The relevant portion of R.C. 5715.19(D) states that the



                                          7
complaint will be continued “as a valid complaint for any ensuing year until such

complaint is finally determined by the board or upon any appeal.” This language

could be read either to include the determination year or to end jurisdiction

midyear, at the time of the final determination. A review of the statutory scheme

surrounding R.C. 5715.19(D), however, helps answer some of that uncertainty and

convinces me that the majority’s interpretation is appropriate.

      The interplay between subsection (A)(2) and subsection (D) of R.C. 5725.19

provides us with some sense of the legislative intent behind this statute. As stated

earlier, the purpose of the continuing-complaint provision in subsection (D) is to

relieve taxpayers from filing complaints for each year that the case on the original

complaint is still pending. Without that statute, a taxpayer would be compelled to

file a complaint each year in order to retain BOR jurisdiction, despite the fact that

the original complaint is still being considered. Notably, R.C. 5715.19(A)(2) also

concerns the number of complaints that a taxpayer may file, limiting that number

to no more than one complaint in a triennial period, with four exceptions.

      Read together, these statutes suggest a legislative intent to avoid unnecessary

burdens to both the taxpayer and the BOR by eliminating redundant complaints.

Additional complaints in those instances would only constitute meaningless

hurdles. As the BTA recognized in Zaremba v. Summit Cty. Bd. of Revision (Nov.

8, 1996), BTA No. 94-B-1290, R.C. 5715.19(D) was enacted “to avoid the vain



                                          8
acts of the annual filing of applications [and complaints], the resultant rejection,

and the multiple appeals with the board of revision and the board of tax appeals.”

Because the majority’s interpretation of the continuing-complaint provision

eliminates one more complaint, it is consistent with, and furthers, the statute’s

purpose.

      Maybe even more compelling, however, is the fact that the BTA’s

interpretation of R.C. 5715.19(D), when applied in conjunction with subsection

(A)(2), could result in inadvertent injustice to certain taxpayers. Assume, for

instance, that a taxpayer filed a complaint in 1993, the first year of a triennial

period, and the complaint was finally determined on appeal in 1995. If the final

decision revalued the property for 1993 but carried it over only to the 1994 tax

year, the taxpayer would likely request the BOR also to carry over the 1993 value

to 1995. See, e.g., Horizon S. & L. Assn. v. Cuyahoga Cty. Bd. of Revision (Apr.

28, 1989), BTA Nos. 87-B-312 and 87-B-313 (involving a somewhat similar

situation where the taxpayer requested the same relief). Under the BTA’s

interpretation of R.C. 5715.19(D), however, the BOR would have no jurisdiction

over 1995 because it was the determination year. Accordingly, the taxpayer would

be required to file a new complaint for 1995 in order to invoke BOR jurisdiction.

      But, under R.C. 5715.19(A)(2), the taxpayer would be prohibited from doing

so because that section generally limits the taxpayer to one complaint per triennial



                                         9
period. The taxpayer would, therefore, have no means of accessing the BOR for

resolution of this issue. This unfair outcome cannot have been the result the

General Assembly intended when drafting this provision. Such a reading of the

statute should be rejected in favor of the more reasonable interpretation.

      Furthermore, the BTA’s interpretation of R.C. 5715.19(D) ending BOR

jurisdiction upon the final determination of the complaint becomes less plausible

when we consider that it would result in the possibility of BOR jurisdiction over a

partial year. If we read the statute so that the final determination of the complaint

ends jurisdiction, it follows that jurisdiction existed prior to that determination for

the first part of that year. This cannot have been the intended result of this

provision, as the taxation statutes supply no support for the concept of jurisdiction

over partial years.

      In addition to these statutory considerations, we acknowledge the principle

that ambiguous tax provisions must be resolved in favor of the taxpayer, except

when the ambiguity involves an exemption.          See B.F. Goodrich Co. v. Peck

(1954), 161 Ohio St. 202, 53 Ohio Op. 91, 118 N.E.2d 525; Lakefront Lines, Inc. v.

Tracy (1996), 75 Ohio St. 3d 627, 665 N.E.2d 662. Here, the statute could be read

either to require filing of a new complaint for the determination year or to relieve

the taxpayer of that duty, depending upon whether the complaint “continues” into

that year. Because that ambiguity should be resolved in the taxpayer’s favor, the



                                          10
proper construction of the statute is that the complaint continues throughout the

determination year, thereby eliminating the need for a new complaint.

      Based upon the above, I believe the majority’s interpretation of the statute is

the most reasonable.      Consequently, I agree that the BOR had jurisdiction

throughout 1996 and therefore had the authority to correct the value of Inner City’s

property for that year.




                                        11